In an action for specific *394performance of a contract for the sale of real property, the defendants appeal from so much of an order of the Supreme Court, Westchester County (Scarpino, J.), entered December 9, 1999, as denied that branch of their motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (5).
Ordered that the order is affirmed insofar as appealed from, with costs.
The allegations in the complaint are sufficient to withstand a motion to dismiss the complaint pursuant to CPLR 3211 (a) (5) (see, Cron v Hargro Fabrics, 91 NY2d 362). O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.